    Case 4:19-cv-02169 Document 23 Filed on 09/03/19 in TXSD Page 1 of 1




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION



Allstate Insurance Company, et al.        §
                                          §
versus                                    §           Case Number: 4:19−cv−02169
                                          §
Interventional Spine of Texas, PLLC, et   §
al.

                            Notice of Reassignment

      Pursuant to Special Order No. 2019−3, this case is reassigned to the docket of
United States District Judge George C Hanks, Jr. Deadlines in scheduling orders
remain in effect, and all court settings are vacated


Date: September 3, 2019
                                                             David J. Bradley, Clerk
